DETAILED ACTION
This correspondence is in response to the communications received May 27, 2022.  Claims 1, 3-7 and 9-19 are under consideration.  Claims 14-18 were previously withdrawn from consideration, see details below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1, 3-7, 9-13 and 19 are allowable. Claims 14-18, previously withdrawn from consideration as a result of a restriction requirement, now depend from allowable claim 1 (see Examiner amendment below). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I method and Group II apparatus for carrying out the method, as set forth in the Office action mailed on September 30, 2021, is hereby withdrawn and claims 14-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Henry Gabathuler on August 16, 2022.
The application has been amended as follows: 
In the Claims:
Please amend claim 14, on line 1, amend the preamble portion as follows, “14. A transfer printing apparatus according to claim 1, comprising:”


REASONS FOR ALLOWANCE
Claims 1, 3-7 and 9-19 are allowed. 
The following is an Examiner's statement of reasons for allowance: The transfer printing method as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a transfer printing method, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method steps which transfer a plurality of devices from an original substrate, to a transfer substrate and finally to a target substrate in the method detailed in claim 1, now include amended language that for the reasons set forth in Applicant’s convincing arguments on page 9/11-10/11, renders the claim allowable.   

Regarding claim 19, the prior art discloses a transfer printing method, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method steps which transfer a plurality of devices from an original substrate, to a transfer substrate and finally to a target substrate in the method detailed in claim 19, which as a new claim include content from previously objected to claim 11, which includes the following limitations not found in the prior art,
“wherein before forming the plurality of devices, the transfer printing method comprises: forming a sacrificial layer on the original substrate and patterning the sacrificial layer to form a plurality of sacrificial layer blocks spaced apart from each other; and
the forming the plurality of devices comprises:
forming a material layer for forming the plurality of devices on a side of the plurality of sacrificial layer blocks away from the original substrate, the material layer comprising portions located on the plurality of sacrificial layer blocks and portions located at gaps between adjacent sacrificial layer blocks;
patterning the material layer to form the plurality of devices on the plurality of sacrificial layer blocks and to form connecting sections connecting every adjacent two devices, the connecting sections comprising portions on the plurality of sacrificial layer blocks and portions at the gaps between adjacent sacrificial layer blocks; and removing the sacrificial layer.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893